          Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 1 of 22



                                                                    ILED@
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                 DEC 3 o 2020 ;J
                                                               SL/SAN Y. SOONG
                                                                                   p
                                                            CLEAi<, U.S. DISTRICT
                                                           NORTH DISTRICT OF CALICOU RT �
                                                                                  FORN1Y
    LARRY KLAYMAN
    7050 W. Palmetto Park Rd
    Boca Raton, FL, 33433


    V.
                    Plaintiff,                            COMPLAINT
                                                                                   le
    MATTHEW KAISER
    c/o 1099 14th St NW                          CV20               9490
    8 th Floor West


J
    Washington, DC, 20005

    and


    JULIA PORTER
    515 5th St NW
    Washington, DC 20001

    and

    HAMILTON FOX, III,
    515 5th St NW
    Washington, DC 20001

    and

    LAWRENCE K. BLOOM
    515 5th St NW
    Washington, DC 2000 I

    and

    JOHN DOES I TO 5
    515 5th Street NW
    Washington, D.C. 20001


                    Defendants.

    I.    INTRODUCTION
        Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 2 of 22




        Plaintiff Larry Klayman ("Mr. Klayman") hereby sues Defendants Matthew Kaiser

("Defendant Kaiser"), Julia Porter ("Defendant Potier"), Hamilton Fox, III ("Defendant Fox"),

H. Clay Smith III ("Defendant Smith") and Lawrence K. Bloom ("Defendant Bloom"), and John

Does 1 to 5, for tortious interference and abuse of process.

II.     JURISDICTION AND VENUE

        1.      This Court has diversity jurisdiction over this case pursuant to 28 U .S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

        2.      Venue is proper pursuant to 28 U.S.C. § 1391 (6)(3) in that this is a district in

which the defendants are subject to the court's personal jurisdiction with respect to this action as

the acts and practices alleged herein occurred and caused damage in this district.

III.    PARTIES

        3.      Plaintiff Larry Klayman (hereafter Plaintiff Klayman or Mr. Klayman), is citizen

of Florida and an attorney and public interest advocate, author, columnist and syndicated radio talk

show host ("Special Prosecutor with Larry Klayman" on Radio America) and private attorney who

practices and broadcasts in this district and nationally.

        4.      Defendant Kaiser is an individual as serves as the Chair of the District of

Columbia Board on Professional Responsibility

        5.      Defendant Porter is an individual and is employed as Bar Deputy Disciplinary

Counsel at Office of Bar Disciplinary Counsel ("ODC") in the District of Columbia.

        6.      Defendant Fox is an individual and is employed as Bar Disciplinary Counsel at

ODC in the District of Columbia.




                                                    2
        Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 3 of 22




        7.       Defendant Bloom is an individual and is employed as a Staff Attorney at ODC in

the District of Columbia.

        8.      H. Clay Smith III is an individual and an Assistant Bar Disciplinary Counsel at

ODC in the District of Columbia.

        9.       John and Jane Does 1 to 5 are persons who are part of the disciplinary apparatus

of the District of Columbia Bar. Their identities will be disclosed during discovery.

        10.     On information and belief, each and every Defendant, including John and Janes

Does 1 to 5, are citizens of the District of Columbia and each and every one of them acted in

concert as joint tortfeasors outside of their authority in the illegal and unethical acts and practices

alleged in this Complaint.

IV.     STANDING

        11.      Mr. Klayman has standing to bring this action because he has been directly

affected and victimized by the unlawful conduct complained herein. His injuries are proximately

related to the conduct of Defendants, each and every one of them acting in concert jointly and

severally in this district.

V.      FACTS

                                     BACKGROUND FACTS

        12.      ODC was created in 1972 as a result of the Court Reorganization Act, which

established the D.C. Court of Appeals ("DCCA"). Pursuant to Rule XI of the District of

Columbia Court of Appeals Rules Governing the Bar, the ODC purports to serve as the chief

prosecutor for attorney disciplinary matters involving active or inactive attorneys who are

members of the District of Columbia Bar. ("D.C. Bar"). Until recently, its mission statement was

as follows: "In this capacity, the ODC has and claims and admits to have a dual function: to




                                                   3
         Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 4 of 22




protect the public and the courts from unethical conduct by members of the D.C. Bar and to

protect members of the D.C. Bar from unfounded complaints."

         13.   Defendants, each and every one of them, acting in concert, have ignored this

requirement and have engaged in the equivalent of a partisan politically and gender based agenda

and in effect a "jihad" to have Mr. Klayman removed from the practice of law, after Klayman's

40-year history of continuously been a member in good standing of the District of Columbia Bar.

Mr. Klayman has been a member continuously in good standing of The Florida Bar for almost 43

years.

         14.   Indeed, Defendant Porter admitted as much at a hearing in a disciplinary matter

where they could not even obtain a preliminary non-binding finding by a Board of Professional

Responsibility Ad Hoc Hearing Committee that Mr. Klayman had violated any ethical rule of the

bar. During the closing argument at the hearing which led to this finding, Defendant Porter on

behalf of herself and ODC incredibly proclaimed and admitted that it was her and ODC's

position that Plaintiff Klayman "should not continue to have the privilege of being a lawyer."

Exhibit 1. This is Defendants' admitted agenda, because they loathe his conservative/libertarian

political philosophy and his pro-Trump public interest and private advocacy. Defendants are all

died in the wool leftists who live and work in the highly partisan, divisive and vicious world of

the District of Columbia, who many refer to as "the swamp."

         15.   As part of their scheme to severely and irreparably harm and damage Mr.

Klayman by attempting to remove him from the practice of law, Defendants have chosen to use

the tactic of harassing and financially harming Plaintiff Klayman, if not bankrupting him, by a

series of bar proceedings that lack merit, but which incur huge attorney time, resources and

monies to defend. Thus, even when they fail in their attempts to have Mr. Klayman disbarred,




                                                4
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 5 of 22




they are attempting to accomplish the same purpose by destroying his legal practice and he and

his family's well-being financially by having to defend, at huge cost in terms of legal fees, costs

and time, their frivolous attempts, at District of Columbia taxpayer expense but not their own, to

have him removed from the practice of law in the District of Columbia.

       16.      It is apparent that Defendants' politically and gender based attempts to remove

Plaintiff Klayman from the practice of law stem from his conservative, pro-Trump public and

private advocacy as the founder of both Judicial Watch and now Freedom Watch, which they

abhor. While this regrettably is a sign of the times in the highly charged and vicious political and

ideological atmosphere of the nation's capital, this conduct is both unethical and illegal

nevertheless.

       17.      Indeed this is the same ODC and the D.C. Bar's disciplinary apparatus which

have entertained a frivolous bar complaint by leftist law professors, including avowed

communist law professor Michael Tigar, filed against Kellyanne Conway for statements made on

television, 1 as well as recent frivolous complaints again by four leftist former District of

Columbia Bar presidents, as well as former assistant ODC counsel Michael Frisch, against even

Attorney General William Barr. 2 On the other hand, this partisan ODC and the D.C. Bar's

disciplinary apparatus refused to investigate a complaint filed by attorney Ty Clevenger against

David Kendall, Hillary Clinton's attorney who admittedly aided in the destruction of emails and

thus an obstruction of justice pertaining to the Benghazi scandal 3. These are just a few examples




1 https ://www.washingtonpost.com/po Iitics/law-professors-file-misconduct-complaint-against­
kellyanne-conway/2017/02/23/442b02c8-f9e3- I I e6-bf01-d47f8cf9b643_story.html
2 https://abovethelaw.com/2020/07/bi11-barr-racks-up-yet-another-bar-complaint/
3 https://personalI iberty. com/state-bar-prosecutors-flouting-law-protecting-hi Ilary-cl inton­
lawyers/



                                                 5
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 6 of 22




of their politically based selective prosecutions. It is clear that Defendants have been

systematically targeting conservatives and Republicans, including Mr. Klayman.

       18.     Defendants Kaiser, Fox and the other Defendants have made his leftist political

ideals known, as most have contributed heavily to Democratic presidential campaigns as well as

other leftist Democrats, persons who Mr. Klayman sued in his pubic interest capacity at Judicial

Watch and now Freedom Watch.

       19.     Not coincidentally, Defendants Kaiser, Fox, Porter, Bloom and Smith and ODC

have engaged in similar unethical, if not illegal, tactics with regard to other members of the

District of Columbia Bar who they arrogantly decide for themselves, for whatever improper

reason, should no longer have the privilege of practicing law in the District. Another District of

Columbia lawyer, J.P. Szymkowicz, the only Republican member of the D.C. government, filed

a complaint for similar unethical and illegal conduct, which has given rise to an unprecedented

internal Board of Professional Responsibility ("Board") review of the unethical and illegal

conduct of Defendant Porter and ODC. Such an internal review is almost unheard of in the

annals of the history of ODC and the Board. Exhibit 2. Despite this internal review, which was

for appearance purposes only, no action has been taken under the direction and authority of

Defendant Kaiser, who is Chairman of the Board of Professional Responsibility which oversees

and directs D.C. Bar disciplinary complaints and proceedings, as there exists a "circle the

wagons' mentality and approach among the D.C. Bar's compromised disciplinary apparatus,

based on false claims that they can maliciously and vindictively do as they please as a result of

false and misleading claims that they have "absolute immunity." This absolute immunity does

not exist, as it was declared illegally by extra-legal fiat, not having been enacted into the law of

the District of Columbia by the District of Columbia City Council. Thus, there simply is no




                                                 6
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 7 of 22




absolute immunity. It is well established that prosecutors do not have absolute immunity when

they abuse their offices and processes, and act outside of the scope of their authority.

"An official is not protected by absolute immunity if he "act[ed] in a manner that is manifestly or

palpably beyond his authority . . . "Banneker Ventures, LLC v. Graham, 225 F. Supp. 3d I , 11

(D.D.C. 2016); Richardson v. District ofColumbia, 711 F. Supp. 2d 115 (D.D.C. 2010).

             FACTS PERTAINING DIRECTLY TO MR. KLAYMAN'S CLAIMS

       20.     On June 11, 2020, the DCCA issued a 90-day suspension order against Mr.

Klayman regarding an alleged conflict of interest that occurred over a decade ago, a more than

incredible twelve years ago to be exact.

       21.     Mr. Klayman is and has been a longstanding member in good standing of the U.S.

Court of Appeals for the Ninth Circuit. ("Ninth Circuit").

       22.     The Ninth Circuit issued an Order to Show Cause on August 3, 2020 as to why

reciprocal discipline should not be issued with regard to the DCCA Order. In re Larry Klayman,

Esq., 20-80112

       23.     On December 2, 2020, after Mr. Klayman had already served and finished his

suspension with the D.C. Bar, the Ninth Circuit issued an order stating:

       The court is informed by the Office of Disciplinary Counsel of the District of
       Columbia Bar that, at the conclusion of his 90-day suspension, respondent Larry
       E. Klayman was eligible to be readmitted to the bar, and the Office of
       Disciplinary Counsel did not oppose his reinstatement. In view of that
       development, this court's August 3, 2020 order to show cause is discharged. This
       disposition is without prejudice to the initiation of reciprocal discipline
       proceedings based on unrelated attorney discipline proceedings pending at the
       District of Columbia Court of Appeals.

       24.     As shown in the December 2, 2020 order, the Defendants had ex parte

communications with the Ninth Circuit, which communications were behind Mr. Klayman's

back and for which he was not copied or notified in any other manner. As set forth below, this is



                                                 7
        Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 8 of 22




not the first time that this has happened before other courts and bar associations, all with the

intent and design to maliciously and vindictively harm Mr. Klayman and his clients.

        25.    This December 2, 2020 order also shows that Defendants have continued to try to

harm Mr. Klayman by notifying the Ninth Circuit of another ongoing non-final disciplinary

proceeding which has not even been decided. This was done solely to prejudice Mr. Klayman's

and his clients' standing with the Court by harming their reputations and good will.

        26.    Ongoing D.C. Bar disciplinary proceedings, which have come to no final

determination, are not to be used to smear, prejudice and harm a respondent, especially here,

where Mr. Klayman strongly believes that he will ultimately prevail, and is innocent until proven

guilty under our system of jurisprudence.

        27.    As stated previously, this is not the first time that Defendants have tried to

illegally interfere with and harm Mr. Klayman's legal practice and thus his clients' interests as

well.

        28.    While Mr. Klayman's challenge of the DCCA Order was still pending, and there

had been no final order from the DCCA, Defendants decided to tortuously interfere with Mr.

Klayman's profession as a conservative public interest attorney by sending out ex parte letters,

which were not copied on Mr. Klayman to various other courts and bar associations that Mr.

Klayman is admitted and/or licensed to practice in notifying them of the DCCA order.

        29.    These other letters were sent out behind Mr. Klayman's back, without Mr.

Klayman's knowledge or consent, and he only learned of such letters when the U.S District

Court for the Northern District of Texas ("NDTX") posted one on its docket, a considerable

period after Plaintiff Klayman politely asked the NDTX to disclose how it had learned of the

June 11, 2020 order of the DCCA. When asked this question, the Honorable Jane Boyle, who




                                                8
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 9 of 22




presided over a potential reciprocal discipline in the NDTX, did not initially disclose the letter,

but it later was placed on the court record.

       30.      On information and belief, Defendants sent out ex parte letters to all of the state

and federal courts that Mr. Klayman is admitted to practice in and where the D.C. Bar has no

jurisdiction, despite any express authority under the District of Columbia Rules of Professional

Conduct to do so.

       31.      Mr. Klayman has asked Defendants to provide copies of these ex parte

communications, but Defendants have flatly refused to do so, evidencing that they know they

have something to hide.

       32.      This ex parte letter was signed by Defendant Bloom, and prepared and sent by

Defendants, working together in concert as joint tortfeasors.

       33.      Defendants sent this ex parte letter to the NDTX despite the fact that they knew

that the severely delayed D.C. Bar disciplinary proceeding and subsequent DCCA order would at

a minimum have been subject to laches, and even an expiration of the statute of limitations, in

Texas. See Gamez v. State Bar of Tex., 765 S.W.2d 827, 833 (Tex. App.-San Antonio 1988,

writ denied).

       34.      As a result of Defendants' conduct, the Honorable Jane Boyle ("Judge Boyle") in

the NDTX opened a disciplinary case against Mr. Klayman regarding reciprocal discipline.

(3:20-mc-00043).

       35.      Thus, it appears that Defendants have again tortuously interfered again by sending

out ex parte communications to this Court, behind Mr. Klayman's back and without copying him

on any correspondence, in order to harm him and his ability to practice law in other jurisdictions.




                                                 9
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 10 of 22




        36.     Plaintiff Klayman has notified Defendant Kaiser, Chairman of the Board of

Professional Responsibility of the District of Columbia Bar, who is the head of this highly

partisan and compromised D.C. Bar disciplinary apparatus, as set forth in Exhibit 3, and he has

failed to take remedial action, thus necessitating this complaint, as he has participated in and/or

ratified the illegal and unethical acts alleged herein.

       37.     This communication with Defendant Kaiser, who is a highly partisan advocate

and whose activism opposes that of Mr. Klayman - underscores that he has written articles for

his leftist publication "Above the Law",4 extolling the "honesty" of Hillary Clinton and trashing

President Donald Trump and has donated to those who Mr. Klayman in his public interest

capacity has sued such as the Clintons, President Barack Obama and President-elect Biden,

effectively admitted that his agents of the District of Columbia Bar have sent and are vindictively

sending unsolicited letters to courts and bar associations concerning pending non-final

disciplinary proceedings for which they have no authority to do under the District of Columbia

Bar Rules of Professional Responsibility, in order to harm and prejudice Mr. Klayman's interests

with his clients and otherwise and to damage his reputation and good will and standing in the

legal profession. Exhibit 3. Defendant Kaiser has not coincidentally donated heavily to leftist

Democrats and presidents and president elects such as Joe Biden, who Mr. Klayman has sued in

his pubic interest and personal legal capacity.

        38.    The December 16, 2020 letter of Defendant Kaiser admits, "You do not identify

any impropriety in Disciplinary Counsel's alleged sharing of the publicly-available Board




4 https://abovethelaw.com/2016/08/hillary-clinton-truthfulness-and-bias-in-white-coI Jar-cases/;
https://abovethelaw.com/2016/07/trump-and-tyrannyI




                                                  10
      Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 11 of 22




Report in Board Docket No. 17-BD-063, with courts and other disciplinary authorities."

Exhibit 3. This response and dodge constituted an admission of wrongdoing as alleged herein.

       39.     Importantly, the ex parte communications which were not copied on Mr.

Klayman, which the Defendants refuse to produce as a matter of professional ethics and simple

courtesy, are exemplary of the dishonest, illegal and unethical pattern and practices of the

Defendants and the misuse of bar processes and thus their abuse of process. These acts of the

Defendants, acting in concert as joint tortfeasors, were outside of the scope of their authority as

officials of the District of Columbia Bar, and are on-going. Richardson v. District of Columbia,

711 F. Supp. 2d 115 (D.D.C. 2010). Mr. Klayman recently replied to the letter of Defendant

Kaiser, Exhibit 5, and wrote:

       I am in receipt of your letter of December 16, 2020, and am again shocked by
       your continued conduct in not addressing serious unethical actions by those in the
       disciplinary apparatus of the District of Columbia Bar (hereinafter "Bar") , which
       you are encharged to oversee as Chairman of the Board of Professional
       Responsibility. As set forth below, it would appear that your circle the wagons
       approach to policing your own house is the way you go about being Chairman of
       the Board. As set forth below, I can now only conclude that you are part and
       parcel to this unethical misconduct either directly or through ratification of the
       actions of those you oversee.

       Specifically, in response to my letter and filing of December I 0, 2020, which
       brought to your attention ex parte correspondence by the Office of Disciplinary
       Counsel gratuitously, without legal basis, warning the U.S. Court of Appeals for
       the Ninth Circuit that there is a pending but not final disciplinary proceeding in In
       re Klayman, 20-80112, you again turn a bIind eye in refusing to even conduct in
       internal review of these vindictive, partisan and discriminatory acts. Exhibit I. It
       is more than likely that this correspondence forwarded the factually and legally
       flawed Board Report in which you recommended my suspension for 18 months
       with a prohibitive reinstatement provision. This fatally flawed Board Report,
       which you wrote, is now being cited by the District of Columbia Court of
       Appeals in a show cause order why I should not be suspended in the interim as
       they take up the appeal in chief.

       In this regard, I have to also conclude under the circumstances that you have
       likely had ex parte communications with the District of Columbia Court of




                                                11
Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 12 of 22




Appeals, since even the consideration of an interim suspension is unheard of. I
also demand disclosure of any such communications.

The Board's Report and recommendation is not only just that, and is thus subject
to review de novo by the District of Columbia Court of Appeals. As set forth in
excruciating detail in my appellate briefs, it contains a myriad of false and
misleading factual findings, either intentionally or due to your failure to fully and
thoroughly review the record before a biased hearing committee, which
comprised an avowed and proud communist, Michael Tigar, and an equally
biased chair Anthony Fitch, who as extreme leftists loath everything that I stand
for as a conservative and pro-Trump public interest advocate.

To add insult to injury, when I asked you and ODC to provide me with copies of
ex parte correspondence and/or communications with the Ninth Circuit - which
again likely included the Board Repo11 and recommendation containing your
misleading and false factual and legal findings and conclusions -- this reasonable
request fell on deaf ears, as evidenced by this missive in your letter of December
16, 2020:

"You do not identify any impropriety in Disciplinary Counsel's alleged sharing of
the publicly- available Board Report (which you wrote) in Board Docket No. 17-
BD-063, with courts and other disciplinary bodies." See Exhibit 2

You also wrote disingenuously that you would not order an internal review of this
unauthorized gratuitous and vindictive action obviously intended to prejudice and
harm me and my clients' interests before other courts and bar associations.
Clearly, since the Board Report's recommendation, which is just that, is subject to
be not accepted and instead rejected by the reviewing appellate court, particularly
given its glaring factual and legal errors, much less the lack of clear and
convincing evidence proving any ethics violation, these ex parte communications
were simply intended to damage me and my clients' interests. They constitute
egregious unethical acts done outside of the authority of the Bar's disciplinary
apparatus and its rules and policies.

This is in addition to "bar officials" smearing, defaming and harming me and my
clients with extra-legal and unethical comments which they made to Politico and
which were widely published and disseminated in an article titled "A
Conservative Legal Gadfly Faces the Music" on September 16, 2020, which has
spawned a defamation lawsuit. See Klayman v. Politico LLC et al, 50-2020-CA­
O11868 (15th Jud. Cir. Fl.) Exhibit 3. Again, you refused to police this unethical
and illegal conduct, more than just suggesting that the public comments may have
come from you. In any event, you have personally ratified them, as you have
taken no action to have them retracted or investigated by way of a requested
internal review by the Board.




                                         12
Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 13 of 22




l will not belabor other correspondence and motions, which are a matter of record,
which I have sent to and filed with you and the Board which you oversee, as you
also sloughed off any professional responsibility in addressing any of them on the
merits as well. Indeed, when I asked for emergency reconsideration of the gross
factual and legal errors in the above-referenced Board Report and
recommendation, you held back and did not respond timely, to force me to file
exceptions before the appeal time would have otherwise run, and then in a totally
disingenuous and transparent letter sloughed off your responsibility for the false
facts which you placed on the record by arrogantly telling me to take a hike, that
is to tell it to the appellate court.

At a minimum, notwithstanding your continued failure to police the unethical
misconduct of your agents of the Bar's disciplinary apparatus, as well as yourself,
I demand immediate receipt of the ex parte correspondence which you admit was
sent, without even the professional courtesy of copying me on them, in order that
I could defend my interests and my clients' interests.

And, I only learned of these ex parte communications because the attached order
of the Ninth Circuit effectively makes reference to them.

In sum, Mr. Kaiser, if you do not hold yourself and your agents, who you oversee
at ODC and the Bar's hearing committee in In re: Klayman, 18-BG-0 100
accountable for this unethical conduct, you should not continue as the Chairman
of the Board of Professional Responsibility and simply resign or be removed from
this role. Frankly, I am tempted to run for office myself at the Bar, to bring this
course of unethical conduct to the attention to all of the Bar's members and/or to
use alternative appropriate ethical and legal means to expose and remedy this
pattern of abuse of bar proceedings.

Further and in this regard, consider this and my prior correspondence, which I
incorporate herein by reference, to be a disciplinary complaint lodged against you
for your participation in and furtherance of unethical conduct by those you are
encharged to oversee. Any claims of absolute immunity are inoperative not just
under these extreme circumstances, but because any such immunity has never
been promulgated and enacted by the District of Columbia City Counsel, but
rather is nonexistent, as it was simply declared by non-binding fiat, which is of no
force or legal effect. Prosecutors are not immune from abuses of process, which
as an experienced criminal defense lawyer you obviously know. Richardson v.
Distr ict of Columbia, 711 F. Supp. 2d 115 (D.D.C. 2010).

Please govern yourself and those who you oversee at ODC and the subject
communist anti-conservative infected hearing committee accordingly, as I will not
go off into the sunset without seeking appropriate legal redress, as you refuse to
do your job as Chairman of the Board of Professional Responsibility, and worse
have even apparently participated in and covered up the unethical conduct for




                                        13
      Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 14 of 22




       which I hereby complain in this and other letters and pleadings in the above­
       styled cases.

       Simply, put all of this is not just outrageous but unethical and illegal. I will not
       turn the other cheek, as I have as many rights as you, the Bar's disciplinary
       apparatus and the other members of the Bar to defend myself to the fullest extent
       of ethics and the law. See Exhibit 5, incorporated herein by reference.

       40.    Tellingly, on the hearing committee which issued the recommendation in In re

Klayman, 17-BD-063, which gratuitously and without legal authority was brought to the

attention of the Ninth Circuit, was proud communist Michael Tigar, who, along with another

partisan leftist who chaired the committee, Anthony Fitch, loathes Mr. Klayman's conservative

public interest and pro-Trump advocacy. Exhibit 4. This is all under the purview of Defendant

Kaiser, who is the head of the District of Columbia Bar's compromised disciplinary apparatus. A

request by Mr. Klayman to Mr. Kaiser to conduct an internal review on how an avowed

communist was placed on a hearing committee to judge Mr. Klayman, in a proceeding which

lacks merit no less, has fallen on deaf ears. Instead, Chairman Kaiser though his Board rubber

stamped a fatally flawed hearing committee recommendation in the Board's Report, which report

also constitutes merely a recommendation which has since been challenged and appealed.

Tellingly, this Board Report contained a myriad of prima facie factual and legal errors, much less

failed to show the requisite clear and convincing evidence to even recommend that Mr. Klayman

had violated any ethical rules. It is clear that Chairman Kaiser, as Mr. Klayman had also

requested, never even properly and thoroughly reviewed the record created by the biased hearing

committee, before issuing the Board's recommendation.

       41.     In addition, Mr. Kaiser has participated in or ratified highly damaging published

statements of D.C. Bar officials smearing, defaming and harming Mr. Klayman and his clients

with extra-legal and unethical comments which they made to the leftist pro-Democrat and anti-




                                               14
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 15 of 22




Trump publication Politico and which were widely published and disseminated in an article titled

"A Conservative Legal Gadfly Faces the Music" on September 16, 2020, which has spawned a

defamation lawsuit. See Klayman v. Politico LLC et al, 50-2020-CA-011868 ( I 5th Jud. Cir. Fl.)

Mr. Kaiser refused to police this unethical and illegal conduct, more than just suggesting that the

public comments may have come from him. In any event, Mr. Kaiser has personally ratified

them, as he has taken no action to have them retracted or investigated by way of a requested

internal review by the Board.

       42.     Again, this is set forth in Mr. Klayman's December 21, 2020 letter to Mr. Kaiser.

Exhibit 5.

       43.     Mr. Klayman again requested copies of the ex parte correspondence which Mr.

Kaiser admits was sent, notwithstanding his continued failure to police the unethical misconduct

his agents of the Bar's disciplinary apparatus, but none has been provided. Exhibit 5.

       44.     As a result, not only has Mr. Klayman been irreparably harmed, and as

importantly, his clients' interests have been prejudiced and damaged as well.

VI.    CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                                     Tortious Interference

       45.     Mr. Klayman repeats and re-alleges all of the previous allegations of the entirety

of this Complaint, with the same force and effect, as if fully set forth herein again at length.

       46.     Mr. Klayman has had and will have ongoing business relationships and/or

prospective business relationships with clients in cases who have appeared before this Court and

the U.S. Court of Appeals for the Ninth Circuit. Mr. Klayman has been a member in good

standing of the Ninth Circuit, which oversees this honorable Court, for over twenty years.




                                                 15
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 16 of 22




        47.     Defendants, acting m concert as joint tortfeasors, knew of the business

relationship and/or contracts between Mr. Klayman and his clients based on previous cases and

his legal representation in same.

        48.     Defendant willfully, intentionally, maliciously and vindictively interfered with

these legal representation agreements and contracts and current and prospective client interests in

general by sending out an unauthorized and extra-legal gratuitous letters and/or other

communications notifying the Ninth Circuit about a non-final, ongoing bar disciplinary

proceeding, although they had no authority to do so. On information and belief Defendants have

also engaged in other improper ex parte communications with the Ninth Circuit and this

honorable Court.

        49.     As a direct and proximate result of Defendants' actions, Mr. Klayman               has

suffered irreparable harm to his reputation and good will and standing in the legal profession, the

Ninth Circuit and this Court, which damages his business and person and his calling, as well as

to his clients' and other interests.

                                  SECOND CAUSE OF ACTION
                                       Abuse ofProcess

        50.     Mr. Klayman repeats and re-alleges all of the previous allegations of the entirety

of this Complaint, with the same force and effect, as if fully set forth herein again at length.

        51.     Defendants have abused process by prematurely, maliciously and vindictively,

notably seeking to harm Mr. Klayman before he is even adjudged whether to have committed

any ethical violation (which he did not), by notifying and on information and belief engaging in

other ex parte contacts with other courts and state bars, and in particular the Ninth Circuit about

an ongoing, non-final bar proceeding in the District of Columbia in order to prejudice and harm

Mr. Klayman's and his clients' standing before the Ninth Circuit, this honorable Court and other



                                                  16
        Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 17 of 22




courts and bar associations.

        52.     The unethical and illegal conduct of Defendants constitutes abuse of process

because they have also misused the attorney discipline process to harass and financially and

otherwise harm Mr. Klayman by impairing and preventing him from practicing on behalf of his

clients in jurisdictions, and in particular this jurisdiction, which do not concern the D.C. Bar's

jurisdiction.

        53.     Defendants possessed an ulterior motive insofar as they are driven by a political

and gender based personal animus and vendetta in order to have Plaintiff Klayman removed from

the practice of law, harm his clients' interests and have Plaintiff Klayman bankrupted as a result

of the enormous time and monies required to address and seek to remedy Defendants' illegal

acts.

        54.     This abuse of process, as pied herein, has caused and is continuing to cause severe

and irreparable damage to Plaintiff Klayman, as well as to his clients' and other interests.

        55.     Defendants, each and every one of them, are not above ethics and the law and

have no absolute immunity for their actions, as they were undertaken in contravention and

outside of their lawful and delegated authority and jurisdiction, as set forth above. However,

Defendants' tortious conduct and modus operandi are that they can maliciously and vindictively

do as they please, without ethical or legal consequence, as in their view they do not have to abide

by the same ethical and legal standards as other members of the District of Columbia Bar. As just

one example, as set forth above, Defendants, each and everyone one of them, have no authority

or jurisdiction to tortuously interfere with, abuse process and harm Plaintiff Klayman in the state

of Texas, where their so called ethics findings were time-barred in any event. And, the same

lack of jurisdiction holds true with regard to the Ninth Circuit and this Court.




                                                 17
       Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 18 of 22




VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment against each Defendant, jointly

and severally, as joint tortfeasors as follows:

        (a)     For general (non-economic), special (economic), actual and compensatory

damages in excess of $75,000.00, as well as injunctive relief;

        (b)     For actual and consequential damages in a sum reasonable to a jury;

        (c)     For punitive damages in an amount to be determined at trial by a Jury of

Plaintiffs peers to punish and impress upon Defendants the seriousness of their conduct and to

deter similar conduct in the future;

        (d)     For immediate production          of   all   of   the   above-referenced   ex   parte

communications' so Mr. Klayman can address and defend his and his clients' interests against

the unethical smear campaign and abuse of process that has been perpetrated against and harmed

him and his clients' interests.

        (e)     For attorneys' fees, expenses and costs of this action, and;

        (f)     For preliminary and permanent injunctive relief and such further relief as this

        Court deems necessary, just and proper.

                                  DEMAND FOR TRIAL BY JURY

        Mr. Klayman demands a trial by jury on all counts as to all issues so triable.


Dated : December 24, 2020




                                                  18
Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 19 of 22




                                   Email: leklayman@gmail.com


                                   Pro Se




                              19
Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 20 of 22




             EXHIBIT 1
      Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 21 of 22
               Case 1 : 20·          ·-01014-LY Docu ment 1 Filed 10/0;'                            \
                                                                                                         Page 22 of 95
                                                                   In Re: Larry E. Klayman
                                                                         July I 8, 20 1 9

                                                             Page 8 0 6                                                          Page 8 0 8
                Cliven Bundy, who thankfully no one else will                         through the misrepresentation of Mr. Whipple's
                represent unless someone like Larry Klayman comes                     experience. Mr. KJayman's misrepresentation or
                in.                                                                   misleading of his own criminal experience. The issue
                       There are other lawyers who have done this                     of not disclosing the Hearing Committee report, and
                in the past, with different political stripes --                 5    addressing his arguments that it wasn't final, that
               Ralph Nader, who actually 1 know, counselor, others,              6    it was an ongoing matter and also that the
               you need lawyers like that. You don't want to remove              7    affidavits, the sworn testimony that he had violated
               them from the practice oflaw because then you leave               8    a rule, that that had been withdrawn.
                criminal Defendants and civil litigants at the mercy             9            Accusing Judge Navarro of being malicious
     JO         of the big powers, the rich and the powerful who want           JO    and corrupt. For each of these items -- we need you
     II        to and will use their power to try to destroy them,              11    to specifically spell out how that rises to the level
     12        thank you.                                                       12    of clear and convincing. And on the same token, Mr.
     13                CHAIRPERSON MJMS: Any response, Miss                     13    Klayman, we need -- what I'd like you to do is for
     14         Porter?                                                         14    your statement of facts, listed out in paragraph
     15                MS. PORTER: No.                                          15    form, so that Mr. KJayman can either admit it or
     16                CHAIRPERSON MJMS: Alright, why don't we                  16    deny it.
     17         take a break. I would say come back and wait for us             17           And Mr. Klayman, we need you to respond
     18         in 20 minutes. I don't know that we'll be done in 20            18    specifically to the statements in the brief. I
     19         minutes. It may be longer. lfyou want to take a                 19    understand that you may think that there is a big
 20             longer break, we can say a half an hour, a half an              20    issue with 6th Amendment in here, we don't really see
 21             hour? Let's reconvene at a half an hour, and if                 21    that. There may be a very limited case in which you
  22            we're not back in a halfan hour it means that we're             22    might bring that up, but I doubt it's going to be


                                                             Page 8 0 7                                                          Page 8 0 9
                not ready yet, so just try and hang around closely to            I    much.                                                   1,
                the courtroom.                                                   2             And bar counsel's brief, the extent that
                        We're off the record at 3:57, thank you.                 3    it's in your response I think can be pretty limited.
                        (Off the record 3:57.)                                   4    I mean you've made your points on the 6th Amendment
      5                (On the record 5:22.)                                     5    issue and the constitutionality issues. We've heard
      6                CHAIRMAN MJMS: Alright, we're back on                     6    them. I think the relevance is probably limited in
      7         the record at 5:22. So, the Hearing Committee has                7    terms of your advocacy of the issue, and so I really
      8         been unable to reach a non-binding determination.                8    need you to respond so that the Committee can sift
      9         So, at this point we're going to have to set a                   9    through all of this.
     10         briefing schedule.                                              10           Respond to her points in the brief You
     II                  Before we do that, I do want to talk a                 II   admit it, or you deny it. And if you deny whatever
     12         little bit about what we'd like to see in the briefs            12   fact it is, give us a specific reason of why you deny
     13         in some of the areas that -- of why we're unable to             13   it. Okay. So, the timing is generally I O days
     14         come to an agreement and find a violation.                      14   after the transcript comes in, and as I understand it
     15               It's a clear and convincing case, so for                  I5   the transcript comes in in two weeks.
     16         the statements and let's start with the pro hac                 16          MR. KLAYMAN: Your Honor, may I address
     17         motion. For the statements, for the omissions or the            17    you on that?
     18         misleading things that you found in there where you             18          CHAIRPERSON MIMS: Yes.
     19         believe that there were violations, we would like you           19            MR. KLAYMAN: lfwe may have additional
     20         to be very specific about those.                                20    time, my wife is pregnant and will be giving birth
     21                I know that in your closings you did go                  21    around this time period.
     22         through a number of examples. I mean we've gone                 22          CHAIRPERSON MIMS: Okay, when is --

 I        ·-

                                                                                                           42    ( Pages 8 0 6 to 8 0 9 )

202-347-3700                                                  Ace-Federal Reporters, Inc.                                          866-928-6509
   Case 3:20-cv-09490-LB Document 1 Filed 12/31/20 Page 22 of 22
       Case 1:20-"''-01014-L Y Document 1 Filed 10/0? '-"' Page 23 of 95
                                                In Re: Lany E. Klayman
                                                      July 1 8, 201 9

                                              Page 7 7 0                                                   Page 7 7 2
   I   ask the court to sanction him, and it's very rare for                And even his claim, which disciplinary
   2   a court to do it sua sponte, but that does not mean          counsel doesn't claim was illegitimate or wasn't made
   3   that the statements that he made to the court were           in good fuith, that Mr. Bundy should have been given,
   4   not false as the court found, including the 9th              you know, his right to counsel of choice
   5   Circuit, or that these claims that he made against       5   notwithstanding the disciplinary matters. That's a
   6   Judge Navarro, Judge Bybee and others had any merit      6   legitimate argument, but it's not okay to raise it
   7   -- they didn't.                                          7   in at least 15 -- at least 15 separate pleadings,
   8           No reasonable lawyer could think that the        8   over and over and over again, which be did, and I can
   9   claims that he made against Judge Navanu and later       9   cite to all of them in our post-bearing brief.
  10   Judge Bybee had any merit or any chance of success.     10           So, I think the evidence shows both
  11   You know, and again legally they were without basis     II   clearly and convincingly that Mr. Klayman engaged in
  12   -- judges are absolutely immune, so are Presidents.     12   misconduct. And I confirmed that the record of the
  13           The allegations of this vast conspiracy         13   pre-hearing motions and -- which include the
  14   between Judge Navanu and others - as Judge Navanu       14   disciplinary complaints that Mr. Klayman filed
  15   found, displayed a lack of respect for the judiciary    15   against disciplinary counsel, are already part of the
  16   and a complete lack of ignorance of the independent     16   record.
  17   jury. And as the 9th Circuit found, they were for       17           And I'd say his conduct in this proceeding
  18   intimidation and retaliation because she had denied     18   confirms that he should not continue to have the
  19   his pro hac vice.                                       19   privilege ofbeing a lawyer because he cannot conform
  20           And I'll get finally to the last issue and      20   himself to the ethical rules.
  21   that is kind of the repetitive nature of the claims.    21           CHAIRPERSON MIMS: Before you step down, I
  22   Yes, in some of the petitions Mr. Klayman said they     22   don't know if anyone else has any questions. I do


                                              Page 7 7 1                                                   Page 7 7 3
   1   were changed circumstances, but if you go back and       l   have one question and maybe you've answered it, but I   1,
   2                                                            2

                                                                                                                            ItI<
       look at the second 9th Circuit decision denying his          want to be sure I'm clear. Under Rule 8. 1 , which is
   3   second petition, which I believe is 79, you'll see       3   one, it's in the specification of charges and you've
   4   that those changed circumstances - the IG's report,      4   discussed a little bit. Rule 8.1 is, you say, "In
   5   or alleged government misconduct.                        5   bis application and supplemental application for        11
   6           They had nothing to do with whether or not       6   admission to the District Court, Respondent             IiI>
   7   the pro hac vice application should have been granted    7   knowingly made false statements of fact or material     11
                                                                                                                            II
   8   or that Judge Navarro had a basis to deny it And         8   fact, and he fuiled to disclose a fact necessary to
   9                                                            9                                                           Ii
       indeed, these claims have changed circumstances for          correct a misapprehension known by the applicant"
                                                                                                                            11
  10   procedural, completely inappropriate because they       10           I just want to be clear on what that            11
  II   were being raised for the first time on appeal But      11   misapprehension is that you're referring to?
  12   it was the - it wasn't just these changed               12       A Well, and I think I've kind of gone over
  13   circumstances, but a lot of the allegations that        13   it with Judge Navarro understanding what was going on
  14   I've already gone over - that Mr. Whipple was           14   with respect to the disciplinary proceedings and also
  15   threatened with contempt, that Mr. Bundy was ordered    15   with respect to the two judges who bad banned him and
  16   in solitary confinement.                                16   kind of the basis for that decision, and everything
  17           That Mr. Klayman had been completely            17   else.
  18   honest on his pro hac vice, that Judge Bybee lacked     18           CHAIRPERSON MIMS: Alright, alright, thank
  19   appreciation and sensitivity because his prior          19   you.
  20   rulings or involvement in the drafting of a memo.       20           MR. KLAYMAN: May I take two minutes and
  21   These were repeated, sometimes verbatim, over and       21   go to the restroom?
  22   over and over again.                                    22           CHAIRPERSON MIMS: Yes, sure. Let's go


                                                                                       33 ( Pages 7 7 0 to 7 7 3 )
202-347-3700                                   Ace-Federal Reporters, Inc.                                   866-928-6509
